Citation Nr: 0737928	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  03-12 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim for service connection for 
sinusitis.  

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim for service connection for 
bilateral hearing loss.  

3.  Entitlement to a total rating based on individual 
unemployability due to the veteran's service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran had active duty from June 1975 to July 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2006, the Board reopened a claim for service 
connection for a chronic acquired psychiatric disorder and 
granted service connection for depression/dysthymia.  The 
Board granted reopening to a claim for service connection for 
a back disorder and denied the claim.  Service connection for 
gout was denied.  Increased ratings for hypertension and 
right knee disabilities were denied.  The sinusitis, hearing 
loss, and TDIU claims were remanded.  

The veteran had an RO hearing on his low back claim in June 
2004.  He subsequently withdrew a request for a hearing on 
the current issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On January 24, 2001, the RO notified the veteran of a January 
23, 2001 decision which denied service connection for a 
bilateral hearing loss disability and sinusitis.  Over a year 
passed.  The veteran did not file a timely appeal and that 
decision became final.  In May 2002, the veteran again 
claimed service connection for a hearing loss.  In a 
statement dated in April 2002 and received in June 2002, the 
veteran requested service connection for sinusitis.  

In July 2002, the RO sent the veteran a letter noting the 
sinus condition, and other claims not currently at issue 
here, and informing him of the type of evidence needed to 
establish service connection.  

On January 25, 2003, the RO issued a rating decision in which 
it stated that the claims for service connection for a 
hearing loss and sinusitis were considered reopened and 
denied the claims.  The United States Court of Appeals for 
the Federal Circuit has held that no matter how the RO 
developed the claim, VA has no jurisdiction to consider a 
previously denied claim unless the appellant submits new and 
material evidence.  Therefore, despite the comment in the 
rating decision to the effect that the claim is considered 
reopened, the first determination which the Board must make, 
is whether the veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Since the rating decision 
noted that the veteran had not responded to a request for new 
evidence and out-patient records were negative, it appears 
that the issue is not simply service connection for these 
disabilities, but whether new and material evidence has been 
received to reopen the claims.  

In its June 2006 remand, the Board pointed out that in 
reviewing an application to reopen a claim of service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must notify a veteran of 
the evidence and information that is necessary to both reopen 
his claim and to establish his entitlement to the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The letters sent to the veteran in July and 
August 2002 regarding his application to reopen claims for 
service connection for sinusitis and bilateral hearing loss 
did not comply with the dictates outlined in Kent.  On 
remand, the veteran should be given appropriate notice with 
regard to his application to reopen claims of service 
connection for sinusitis and bilateral hearing loss.  

In June 2006, the agency of original jurisdiction (AOJ) sent 
the veteran a letter telling him that he was previously 
notified of a decision on January 25, 2003, the appeal period 
had expired and that decision was now final.  He was told 
that new and material evidence was needed to reopen the 
claim.  It was explained that his claim was previously denied 
because the evidence continued to show that the condition was 
not incurred in or aggravated by military service.  
Therefore, the evidence he submits must relate to that fact.  

There are two problems here.  First, the January 25, 2003 
decision is the one current on appeal.  Nowhere in the letter 
does it mention the January 23, 2001 decision, which is the 
previous final denial.  That results in the second problem, 
which is that the notice does not comply with Kent, the 
purpose for the remand, because it does not tell the veteran 
what evidence was lacking in January 2001.  

The explanation that the veteran's claim was previously 
denied because the evidence continued to show that the 
condition was not incurred in or aggravated by military 
service was apparently taken from the conclusions of the 
January 2003 decision.  It essentially tells the veteran that 
his claim for service connection is denied because the 
disability is not service-connected.  That is, it presents 
circular reasoning that does not comply with the law or Kent 
because it does not tell the veteran what he needs to submit 
to reopen the claim.  Kent requires the AOJ to review the 
January 23, 2001 decision and tell the veteran what he needs 
to submit to reopen the claim with sufficient clarity that he 
can comply.  

Supplemental statements of the case (SSOC) further confuse 
matters.  An SSOC, dated in January 2007, noted that the 
regulations on reopening claims were changed in August 2001; 
however, since the veteran submitted his claim prior to that 
date, the old regulation on reopening would be applied.  
Actually, the veteran's initial claim, the one denied in 
January 2001, was received prior to August 2001.  However, 
the date of the initial claim is not the controlling factor.  
The new regulation applies to claims to reopen received after 
August 2001.  In this case, the claims to reopen were 
received in May and June 2002, so the new regulation applies.  
The veteran should be notified of the new regulation and any 
response considered in light of 38 C.F.R. § 3.156 (effective 
on and after August 30, 2001).  

The April 2007 SSOC tells the veteran that he submitted 
duplicate evidence which was previously considered in a 
rating decision on February 18, 2005, using a different wrong 
date for the previous final decision and applying the 
incorrect pre-August 2001 version of 38 C.F.R. § 3.156.  

The TDIU claim is intertwined with and must be remanded with 
the service connection claims.  Additionally, it has been 
over four years since the veteran's last examinations and 
current examinations would be useful.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the specific information or 
specific evidence needed to reopen the 
sinusitis and hearing loss claims based 
on new and material evidence.  The 
veteran should be told what evidence is 
necessary to reopen the claim following 
the final denial of January 2001 and of 
the provisions of 38 C.F.R. § 3.156, 
effective in August 2001.  

2.  The veteran should be scheduled for 
a psychiatric examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  Any indicated tests or 
studies should be done.  The examiner 
should express an opinion as to the 
veteran's Global Assessment of 
Functioning (GAF) and whether the 
service-connected disabilities prevent 
the veteran from engaging in 
substantially gainful employment.  A 
complete explanation of the examiner's 
opinion should be provided.  

3.  The veteran should be scheduled for 
a general medical examination.  The 
claims folder should be made available 
to the examiner for review prior to the 
examination.  Any indicated tests or 
studies should be done.  The examiner 
should express an opinion as to whether 
the service-connected disabilities 
prevent the veteran from engaging in 
substantially gainful employment.  A 
complete explanation of the examiner's 
opinion should be provided.  

4.  Thereafter, the AOJ should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AOJ should undertake it before further 
adjudication of the claim.

5.  The AOJ should then readjudicate this 
claim in light of any evidence added to 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



